Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 

Response to Amendment

This action is in response to the amendment filed on 07/13/2022. Claims 1-4, 6-18, and 20-22 are presently pending. Claims 5 and 19 have been canceled by the Applicant.



Response to Arguments

Examiner appreciates Applicant’s amendments and advancing the prosecution. However, Applicant’s arguments with respect to claims 1-4, 6-18, and 20-22 have been fully considered but they are not persuasive.

With respect to claim 1:

Applicant’s arguments are directed to the “pre-configuring” recitation. In particular, Applicant argues that “… in the present claims, the current media content can only be transferred from the first smart media device to a second smart media device if the second smart media device is configured by a user via the media device” (Remarks: page 10)

Examiner respectfully disagrees.

First, the claim language, as presented, is silent as to who or what is performing the reconfiguration , therefore does not indicate “preconfigured by a user”. Though the claims are interpreted in view of the Specification, the limitations in Specification can not be read into the claim language. As such, pre-configuration based on discovery of devices and selection by the user, as taught by Van Vugt, continue to apply.

Second, the Specification appears to define “pre-configuration” as a naming of a device action only. Applicant is cautioned that any amendments to such effect may not lead to allowance as there are plenty of prior art in this area. One such prior art in Flynn (USPGPUB 2010/0014834). Figs. 1, 2, 7 and ¶¶ [78]-[80] are particularly applicable to the pre-configuration of devices by the user, including naming and personalization of such devices for subsequent selection as source or sink of selected content..

Applicant further argues that Schneider does not teach the on/ off as recited in the claim due to said “pre-configuration” (Remarks: page 12, second paragraph).

Examiner respectfully disagrees. Van Vugt teaches all elements of the  claim except turning the second media on in preparation for setting up the transfer and turning off the first media device.

Schneider teaches such features as shown in the preceding Office Action (page 4). See Schneider: ¶¶ [19], [32]).


Applicant has not advanced any additional arguments with respect to the remaining claims and relies on the same arguments as presented and rebutted with respect to claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10, 12, 15-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt, USPGPUB 2008/0005690 (hereinafter “Van Vugt”), in view of Schneider, USPGPUB 2021/0092176 (hereinafter “Schneider”).

Regarding claim 1, Van Vugt discloses a method for transferring a current media content experience from a first media device to a second media device via an interaction with an electronic program guide (Abstract, Fig. 9, and corresponding description), comprising:
pre-configuring (¶ [41], UPnP and HAVI provide for registration and naming of devices; See Fig. 2 showing icons designating source/ device designations as further shown in Figs. 5-9), using the first media device, the electronic program guide to (Fig. 9; ¶¶ [77]-[80]):
display one or more preconfigured second devices for the selection (devices shown in exemplary Fig. 5, element 550);
perform said transferring of the current media content experience to a selected second media device of the one or more preconfigured second smart media sevice (Fig. 9; ¶¶ [77]-[80]);
providing a user a plurality of options to interact with the electronic program guide of the first media device (Fig. 9; ¶¶ [77]-[80]), including the option to automatically transfer and view media content selected on the first media device to the selected second media device (¶¶ [70], [95]), and
setting up of the media presentation experience of the selected second media device (¶¶ [31], [35]; Also see ¶ [94]).

Van Vugt is not explicit that the media devices are smart media devices, and is further silent on:
second media device that is in an off state;
turn on the selected second smart media device in preparation of setting up a transferred media content experience; and
turn off the first smart media device once the current media content experience is transferred.

However, Schneider discloses a method and system for transferring media content experience amongst connected network devices (Abstract), where the media devices are smart (¶ [19]), and wherein:
second media device that is in an off state (¶ [32]);
turn on the selected second smart media device in preparation of setting up a transferred media content experience; and
turn off the first smart media device once the current media content experience is transferred (¶ [32]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Van Vugt with Schneider’s teachings in order to take advantage of the utilities and ubiquity of smart devices (e.g. phones carried by many people, smart TVs used by many, and other well-known smart devices) while making the transfer process more convenient for the user.

Regarding claim 2, the system of Van Vugt and Schneider discloses wherein the user selects options via voice commands (Schneider: ¶ [16]).

Regarding claim 3, the system of Van Vugt and Schneider discloses wherein the user selects options via manually inputted commands (Van Vugt: via 130 –Fig. 1-, as also indicated in Fig. 4, 430; ¶ [38]).

Regarding claim 4, the system of Van Vugt and Schneider discloses wherein the electronic programming guide running on the first smart device provides an option to transfer the current media content experience being rendered on the first smart media device or another media content experience (Van Vugt: Fig. 9, “GO”; Schneider: Fig. 4B).

Regarding claim 6, the system of Van Vugt and Schneider discloses wherein the options are provided to the user when the user opens the electronic program guide to select media content for viewing (Van Vugt: Fig. 9; ¶¶ [77]-[80]).

Regarding claim 7, the system of Van Vugt and Schneider discloses wherein the current media content continues to play on the first smart media device after the user has selected the options to transfer and view the current media content experience to the selected second smart media device (Van Vugt: Fig. 5, the tuner 515 continues to run/ tune the program while the second device TV, or DVR continues to act on the transferred content; Also, Schneider: ¶ [32]).

Regarding claim 8, the system of Van Vugt and Schneider discloses wherein a pause point of the current media content experience on the first smart media device is communicated to the selected second smart media device (Schneider: ¶¶ [18]-[20]).

Regarding claim 10, the system of Van Vugt and Schneider discloses wherein during the playing of the current media content experience, the user pulls up the electronic program guide and selects a program and is given the option to transfer the current media content experience to a second smart media device of the one or more preconfigured second smart devices (Von Vugt: Fig. 9; ¶¶ [77]-[80]; Schneider: Figs. 4A- B).

Regarding claim 12, the system of Van Vugt and Schneider discloses wherein the display at the first smart media device is automatically turned off (Feature has already been analyzed in claim 1; Schneider: ¶ [32]).

The device of claims 15-18 and 22 recite similar features as those of the method of claims 1-4 and 8, effectuated by the same, therefore, rejected by the same analysis.

Regarding claim 20, the system of Van Vugt and Schneider discloses wherein the selected second smart media device is a smart phone (Schneider: ¶¶ [16], [19])

Regarding claim 21, the system of Van Vugt and Schneider discloses wherein the smart media devices are coupled to digital televisions to view the media content (Schneider: ¶ [19]).

Claims 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt, in view of Schneider, further in view of VanSickel et al., USPGPUB 2021/0204031 (hereinafter “VanSickel”).

Regarding claim 9, the system of Van Vugt and Schneider discloses that the user is provide an option to transfer the paused media content experience to the selected second smart media device of the one or more preconfigured second smart media devices and transfer the paused media content experience to the selected second smart device (Schneider: Figs. 4A-B), but  is silent on wherein the electronic program guide is displayed when the user initiates a pause command.

However, VanSickel discloses a method and system for presenting an electronic program guide to a user upon initiation of certain activities/ commands, one such option being wherein the electronic program guide is displayed when the user initiates a pause command (Fig. 2, 208; ¶ [32]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Van Vugt and Schneider with VanSickel’s teachings in order to provide various display options for the convenience of the viewer.

Regarding claim 11, the on-off recitation of the first and second devices has already been analyzed in claim 1.

Regarding claim 14, the on-off recitation of the first and second devices has already been analyzed in claim 1.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt, in view of Schneider, further in view of Lacroix, USPGPUB 2016/0007095 (hereinafter “Lacroix”).

Regarding claim 13, the system of Van Vugt and Schneider is silent on wherein the user is provided with the option of watching the media content on the first smart media device and still setting up a media viewing experience on a second smart media device of the one or more preconfigured second smart media devices (e.g. using one device while setting up another device)

However, Lacroix discloses a method and system for using multiple screens for displaying of content in a multi device environment (Abstract), wherein  while watching video on one device (primary device), a secondary device being configured/ set up for additional functionalities, thereby the user is provided with the option of watching the media content on the first smart media device and still setting up a media viewing experience on a second smart media device of the one or more preconfigured second smart media devices (¶ [35]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Van Vugt and Schneider with Lacroix’ teachings in order to provide the speed up use of a second device when needed by the user.
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Flynn et al., USPGPUB 2010/0014834 discloses an apparatus, methods, and systems for centrally and uniformly controlling the operation of a variety of devices, such as communication, consumer electronic, audio-video, analog, digital, 1394, and the like, over a variety of protocols within a network system and, more particularly, a control system and uniform user interface for centrally controlling these devices in a manner that appears seamless and transparent to the user. In a one embodiment, the control system optimizes the recording process by limiting the selectable source device and the selectable channels of a source device based on the selected sink or recording device. Figs. 1, 2, 7 and ¶¶ [78]-[80] are particularly applicable to the pre-configuration of devices by the user, including naming and personalization of such devices for subsequent selection as source or sink of selected content.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421